Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Richenback (US 2009/0078532) shows a linear conveyor for transferring workpieces between two consecutive positions in a throughput direction that includes at least one axis extending in the throughput direction that may be linearly displaced along the throughput direction relative to a base, a slide that may be displaced along the axis, and a carrier element attached to the slide for accommodating the workpiece.  A coupling positively couples movements of an axis element and the slide with each other in such a way that when the axis element is moved relative to the base, the slide is moved relative to the second axis element in the same direction of displacement as required by the independent claim.  However the axis includes a single member movable relative to the base rather than first and second axis elements movable relative to each other so that the coupling is not constructed in such a way that when the first axis element is moved relative to the base the second axis element is moved relative to first axis element and the slide is moved relative to the second axis element as required by the independent claim.  
	Krause et al. (US 2016/0144420) shows a linear conveyor for transferring workpieces between two consecutive positions in a throughput direction that includes at least one axis extending in the throughput direction that may be linearly displaced along the throughput direction relative to a base, a slide that may be displaced along the axis, and a carrier element 
 	Hagel (US 2016/0228937) shows a linear conveyor for transferring workpieces between two consecutive positions in a throughput direction that includes at least one axis extending in the throughput direction that may be linearly displaced along the throughput direction relative to a base, a slide that may be displaced along the axis, and a carrier element attached to the slide for accommodating the workpiece.  A transmission causes movements of a first axis element, a second axis element, and the slide relative to each other in such a way that when the first axis element is moved relative to the base the second axis element is moved relative to the first axis element and the slide is moved relative to the second axis element in the same direction of displacement as required by the independent claim.  However structure of the transmission is not disclosed in any detail so that while it is constructed in such a way that when the first axis element is moved relative to the base the second axis element is moved relative to first axis element and the slide is moved relative to the second axis element as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651